     Case 2:18-cv-01450 Document 41 Filed 07/09/19 Page 1 of 1 PageID #: 240


                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 CHARLESTON DIVISION


FRANK MORGAN,
                             Plaintiff,

v.                                                  CIVIL ACTION NO. 2:18-cv-01450

LOGAN COUNTY COMMISSION,
A West Virginia county government, et al.,

                             Defendants.



                                             ORDER


       Before this Court is the Stipulation of Dismissal of Defendant Deputy Joey Shepard filed

by the parties. (ECF No. 38.) All parties have stipulated that the claims pending against

Defendant Joey Shepard will be dismissed with prejudice, and he will no longer be a party to this

action. (Id.) Accordingly, Plaintiff Frank Morgan’s claims against Defendant Joey Shepard are

DISMISSED WITH PREJUDICE. Defendant Joey Shepard is no longer a party to this action.

       IT IS SO ORDERED.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                             ENTER:        July 9, 2019
